June 4, 2009 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: H. Christopher Owings, Assistant Director Ronald Alper Re: Hotel Outsource Management International, Inc. Registration Statement on Form S-1 Filed May 1, 2009 File No. 333-158929 Forms 10-K and 10-K/A for Fiscal year ended December 31, 2008 Filed April 13, 2009 and April 17, Forms 10-Q and 10-Q/A for Period ended March 31, 2009 Filed May 15, 2009 and May 22, File No. 000-50306 Dear Mr Owings: We are in receipt of your letter dated May 28, 2009, and would like to respond as follows: Registration Cover Page 1. We have marked the box indicating that the subscription rights are being offered on a continuous basis pursuant to Rule 415. Consolidated Financial Statements 2. We have added the financial statements for the quarter ended March 31, 2009 and made consistent revisions to the disclosure that appears under Management's Discussion and Analysis of Results of Operations and Financial Conditions. 3. We amended the filing to include the conformed signatures of HOMI's auditors in their audit report and consent. The 10-K for the period ended December 31, 2008 has been revised to include a conformed signature of the auditors in their audit report. H.
